Case 1:19-cv-04183-VM Document 49 Filed 06/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
JONATHAN SCHAEFFER, individually :
and on behalf of all others
similarly situated,
19 Civ. 4183 (VM)
Plaintiff,
- against - : ORDER
NABRIVA THERAPEUTICS PLC, et al., :
Defendants. :
——_ ee ee xX

VICTOR MARRERO, United States District Judge.

By letter dated June 8, 2020, plaintiff in the above-
captioned action (“Schaeffer”) responded to the Court's
April 28, 2020 Order to Show Cause. (See Dkt. No. 43.) The
Court is persuaded that Schaeffer has satisfied the Order
to Show Cause, and that the proposed Second Amended
Complaint adequately alleges scienter under the standards
set forth in the Court’s April 28, 2020 Order. Accordingly,
Schaeffer is hereby directed to file the Second Amended
Complaint within three days of the entry of this Order. The
Court is not presently persuaded by the defendants’ further
arguments in favor of dismissal of the action (see Dkt. No.
48), and would deny any motion to that effect without
prejudice at this time. If further proceedings do not
resolve defendants’ doubts as to the existence or

authenticity of the January 23, 2019 Establishment
Case 1:19-cv-04183-VM Document 49 Filed 06/23/20 Page 2 of 2

Inspection Report, defendants may then raise further

challenges as appropriate.

SO ORDERED.
Dated: New York, New York

23 June 2020 Jp PE

Victor Marrero
U.S. Ded:
